EXHIBIT 10.1

SHARE REPURCHASE AGREEMENT

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of this 5th day of December, 2014, by and between Bain Capital Integral
Investors 2006, LLC, BCIP TCV, LLC and Bain Capital Hercules Investors, LLC
(collectively, the “Sellers”) and HCA Holdings, Inc., a Delaware corporation
(the “Purchaser”).

RECITALS

WHEREAS, after due consideration the board of directors and the audit and
compliance committee of the board of directors of the Purchaser have approved
the Repurchase Transaction (as defined below) and related transactions that may
be required in connection with the Repurchase Transaction.

WHEREAS, the Sellers desire to sell shares beneficially owned by them of common
stock, par value $0.01 per share, of the Purchaser (“Common Shares”) to the
Purchaser and the Purchaser desires to purchase Common Shares from the Sellers,
on the terms and conditions set forth in this Agreement (the “Repurchase
Transaction”).

WHEREAS, at or prior to the Closing Date (as defined below), the Sellers will
receive a distribution of the Common Shares to be sold in the Repurchase
Transaction from Hercules Holding II, LLC, a Delaware limited liability company
(“Hercules”), resulting from the Sellers’ interests in Hercules (the
“Distribution”).

WHEREAS, the Coordination Committee of Hercules has approved the Distribution as
required in accordance with the Amended and Restated Limited Liability Company
Agreement of Hercules, dated as of November 17, 2006, as amended (the
“Approval”).

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

SALE AND PURCHASE OF COMMON SHARES

Section 1.1 Purchase. Subject to the terms and conditions of this Agreement, on
December 11, 2014 or such date as prescribed in Section 1.2 hereof (in each
case, the “Closing Date”), the Sellers shall sell, assign, transfer, convey and
deliver to the Purchaser, and the Purchaser shall purchase, acquire and accept
from the Sellers, 7,612,921 Common Shares (the “Shares”), as shown in further
detail in Schedule A hereto. The purchase price for the shares shall be $73.26
per share, resulting in a total purchase price of $557,722,592.46 (the “Purchase
Price”).

Section 1.2 Closing. On the Closing Date, the Sellers shall deliver or cause to
be delivered to the Purchaser all of the Sellers’ right, title and interest in
and to the Shares by an appropriate method reasonably agreed to by the Purchaser
and the Sellers, together, in each case, with all documentation reasonably
necessary to transfer to Purchaser right, title and interest in



--------------------------------------------------------------------------------

and to the Shares. On the Closing Date, the Purchaser shall pay to the Sellers
the Purchase Price in cash by wire transfer of immediately available funds in
accordance with the wire transfer instructions provided by the Sellers to the
Purchaser. In no case shall the Closing Date occur prior to the first business
day after which the Sellers have received the Shares pursuant to the
Distribution.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each Seller hereby makes the following representations and warranties to the
Purchaser as to itself, each of which is true and correct on the date hereof and
the Closing Date and shall survive the Closing Date.

Section 2.1 Existence and Power.

(a) Seller has the power, authority and capacity to execute and deliver this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby.

(b) Subject to receipt of the Approval, the execution and delivery of this
Agreement by Seller and the consummation by the Seller of the transactions
contemplated hereby (i) do not require the consent, approval, authorization,
order, registration or qualification of, or (except for filings pursuant to
Section 16 or Regulation 13D under the Securities Exchange Act of 1934) filing
with, any governmental authority or court, or body or arbitrator having
jurisdiction over the Seller; and (ii) except as would not have an adverse
effect on the ability of Seller to consummate the transactions contemplated by
this Agreement, do not and will not constitute or result in a breach, violation
or default under any note, bond, mortgage, deed, indenture, lien, instrument,
contract, agreement, lease or license, whether written or oral, express or
implied, to which such Seller is a party or with the Seller’s organizational
documents, or any statute, law, ordinance, decree, order, injunction, rule,
directive, judgment or regulation of any court, administrative or regulatory
body, governmental authority, arbitrator, mediator or similar body on the part
of Seller or cause the acceleration or termination of any obligation or right of
the Seller or any other party thereto.

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by Seller and, subject to receipt of the
Approval, constitutes a legal, valid and binding obligation of Seller,
enforceable against the Seller in accordance with its terms, except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally and general principles of equity.

Section 2.3 Title to Shares. After giving effect to the Distribution, Seller
will have good and valid title to the Shares beneficially owned by it (as
reflected on Schedule A hereto) free and clear of any lien, encumbrance, pledge,
charge, security interest, mortgage, title retention agreement, option, equity
or other adverse claim, and has not, in whole or in part, (a) assigned,
transferred, hypothecated, pledged or otherwise disposed of the Shares or its
ownership rights in such Shares, or (b) given any person or entity any transfer
order, power of attorney or other authority of any nature whatsoever with
respect to such Shares.

 

2



--------------------------------------------------------------------------------

Section 2.4 Sophistication of Seller. Seller acknowledges and agrees that,
except as set forth in this Agreement, the Purchaser is not making any express
or implied warranties in connection with the Repurchase Transaction. Seller has
such knowledge and experience in financial and business matters and in making
investment decisions of this type that it is capable of evaluating the merits
and risks of making its investment decision regarding the Repurchase Transaction
and of making an informed investment decision. Seller and/or Seller’s advisor(s)
have had a reasonable opportunity to ask questions of and receive answers from a
person or persons acting on behalf of the Purchaser concerning the Shares and
the Purchaser and all such questions have been answered to the Seller’s full
satisfaction. Seller is not relying on the Purchaser with respect to the tax and
other economic considerations of the Repurchase Transaction, and Seller has
relied on the advice of, or has consulted with, Seller’s own advisors.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby makes the following representations and warranties to the
Sellers, each of which is true and correct on the date hereof and the Closing
Date and shall survive the Closing Date.

Section 3.1 Existence and Power.

(a) The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power, authority
and capacity to execute and deliver this Agreement, to perform the Purchaser’s
obligations hereunder, and to consummate the transactions contemplated hereby.

(b) The execution and delivery of this Agreement by the Purchaser and the
consummation by the Purchaser of the transactions contemplated hereby (i) do not
require the consent, approval, authorization, order, registration or
qualification of, or (except for filings pursuant to the Securities Exchange Act
of 1934) filing with, any governmental authority or court, or body or arbitrator
having jurisdiction over the Purchaser; and (ii) except as would not have an
adverse effect on the ability of Purchaser to consummate the transactions
contemplated by this Agreement, do not and will not constitute or result in a
breach, violation or default under, any note, bond, mortgage, deed, indenture,
lien, instrument, contract, agreement, lease or license, whether written or
oral, express or implied, to which Purchaser is a party, with the Purchaser’s
articles of incorporation or code of regulations, or any statute, law,
ordinance, decree, order, injunction, rule, directive, judgment or regulation of
any court, administrative or regulatory body, governmental authority,
arbitrator, mediator or similar body on the part of the Purchaser or cause the
acceleration or termination of any obligation or right of the Purchaser or any
other party thereto.

 

3



--------------------------------------------------------------------------------

Section 3.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Purchaser and constitutes a legal, valid
and binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights generally
and general principles of equity.

Section 3.3 Sufficient Funds. Purchaser has as of the date hereof and will have
as of the Closing Date access to fully committed funds sufficient to consummate
the transactions contemplated by this Agreement.

ARTICLE IV

MISCELLANEOUS PROVISIONS

Section 4.1 Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid) to the address and to the attention of the
person set forth in this Agreement. Notices will be deemed to have been given
hereunder when delivered personally, three business days after deposit in the
U.S. mail postage prepaid with return receipt requested and two business days
after deposit postage prepaid with a reputable overnight courier service for
delivery on the next business day.

If delivered to the Purchaser, to:

HCA Holdings, Inc.

One Park Plaza

Nashville, TN 37203

Attention: General Counsel

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Joseph Kaufman

if to the Sellers, to:

c/o Bain Capital Investors, LLC

John Hancock Tower

200 Clarendon Street

Boston, MA 02116

Attention: Christopher Gordon

 

4



--------------------------------------------------------------------------------

with a copy to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

Attention: Thomas Holden

Section 4.2 Entire Agreement. This Agreement and the other documents and
agreements executed in connection with the Repurchase Transaction embody the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior and contemporaneous oral or
written agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates relative to such subject matter,
including, without limitation, any term sheets, emails or draft documents.

Section 4.3 Assignment; Binding Agreement. This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon the parties hereto and their successors and assigns.

Section 4.4 Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
or other electronic means of transmission shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by such
party.

Section 4.5 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of Delaware,
without giving effect to principles of conflicts of laws. Each party hereto
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any action, suit or proceeding arising out of
or relating to this Agreement or any transaction contemplated hereby.

Section 4.6 No Third Party Beneficiaries or Other Rights. Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.

Section 4.7 Release. Except in respect of any claim of a breach of this
Agreement, (i) the Sellers do hereby release the Purchaser, its shareholders,
its affiliates and successors, and all of the Purchaser’s directors, officers,
employees and agents (collectively, the “Company Parties”), and agree to hold
them, and each of them, harmless from any and all claims or causes of action
that the Sellers may now have or know about, or hereafter may learn about,
arising out of or in any way connected with the Repurchase Transaction and the
Sellers agree that the Sellers will not file any claim, charge, or lawsuit for
the purpose of obtaining any monetary awards in connection with the Repurchase
Transaction, and (ii) Purchaser does hereby release Sellers, their respective
general and limited partners, affiliates and successors, and all of the Sellers’
directors, officers, managers, members, employees and agents (collectively, the
“Seller Parties”), and agree

 

5



--------------------------------------------------------------------------------

to hold them, and each of them, harmless from any and all claims or causes of
action that Purchaser may now have or know about, or hereafter may learn about,
arising out of or in any way connected with the Repurchase Transaction and
Purchaser agrees that Purchaser will not file any claim, charge, or lawsuit for
the purpose of obtaining any monetary awards in connection with the Repurchase
Transaction. The parties acknowledge that the foregoing release includes, but is
not limited to, any claim arising under any federal, state, or local law,
whether statutory or judicial, or ordinance, or any administrative regulation.

Section 4.8 Waiver; Consent. This Agreement and its terms may not be changed,
amended, waived, terminated, augmented, rescinded or discharged (other than in
accordance with its terms), in whole or in part, except by a writing executed by
the parties hereto.

Section 4.9 No Broker. Except as previously disclosed to each other party, no
party has engaged any third party as broker or finder or incurred or become
obligated to pay any broker’s commission or finder’s fee in connection with the
transactions contemplated by this Agreement.

Section 4.10 Further Assurances. Each party hereto hereby agrees to execute and
deliver, or cause to be executed and delivered, such other documents,
instruments and agreements, and take such other actions consistent with the
terms of this Agreement as may be reasonably necessary in order to accomplish
the transactions contemplated by this Agreement.

Section 4.11 Costs and Expenses. Each party hereto shall pay their own
respective costs and expenses, including, without limitation, any commission or
finder’s fee to any broker or finder, incurred in connection with the
negotiation, preparation, execution and performance of this Agreement.

Section 4.12 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(Signatures appear on the next page.)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

THE PURCHASER: HCA HOLDINGS, INC. By:  

/s/ David G. Anderson

Name:   David G. Anderson Title:   Senior Vice President – Finance

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

AS A SELLER: BAIN CAPITAL INTEGRAL INVESTORS 2006, LLC By: BAIN CAPITAL
INVESTORS, LLC, its administrative member By:   /s/ Christopher Gordon

Name:

  Christopher Gordon

Title:

  Managing Director

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

AS A SELLER: BCIP TCV, LLC By: BAIN CAPITAL INVESTORS, LLC, its administrative
member By:   /s/ Christopher Gordon

Name:

  Christopher Gordon

Title:

  Managing Director

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

AS A SELLER: BAIN CAPITAL HERCULES INVESTORS, LLC By: BAIN CAPITAL INVESTORS,
LLC, its administrative member By:   /s/ Christopher Gordon

Name:

  Christopher Gordon

Title:

  Managing Director

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Seller

   Common Shares  

Bain Capital Integral Investors 2006, LLC

     7,074,710   

BCIP TCV, LLC

     51,029   

Bain Capital Hercules Investors, LLC

     487,182   

TOTAL

     7,612,921   